Title: To Thomas Jefferson from John Martin Baker, 28 August 1805
From: Baker, John Martin
To: Jefferson, Thomas


                  
                     Sir, 
                     Palma, Island of Majorca28th. August 1805.
                  
                  With the hope, and probability, that the Port of Mahon, will at some period be considered, and prove useful to the United States Navy, within the Mediterranean, I have taken the liberty, and do herewith solicit the favor of your acceptance of a perspective view of the same; I have had taken purposely; inspired with the pleasing idea, that it may meet your favorable acception, I have the honor to be with the highest Respect, 
                  Sir, Your most obedient, humble, Servant.
                  
                     John Martin Baker. 
                     
                  
               